Citation Nr: 0800568	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals, service-
connected shrapnel wound scar on mandible with retained 
foreign body, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to 
July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that increased the veteran's evaluation to a 10 percent 
disability rating for residuals, service-connected shrapnel 
wound scar on mandible with retained foreign body ("mandible 
disability"), effective from June 3, 2002.  In a 
January 2006 decision, the Board, among other things, denied 
the veteran's claim for a rating in excess of 10 percent for 
the mandible disability, and the veteran filed a notice of 
appeal.  In May 2007, the Court of Appeals for Veterans 
Claims ordered that the part of the Board's January 2006 
decision that denied an increased rating for the mandible 
disability was remanded and the appeal with respect to the 
remaining issues was dismissed.  

In the substantive appeal filed in August 2003, the veteran 
sought an effective date for his 10 percent rating of the 
mandible disability that was earlier than the date the claim 
was filed.  In its January 2006 decision, the Board referred 
that issue to the RO for appropriate action, so that issue is 
not before the Board now.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

The regulations governing the evaluation of service-connected 
disabilities make clear that pyramiding is to be avoided.  
38 C.F.R. § 4.14.  But several rating criteria are relevant 
in evaluating the veteran's right mandible disability.  
First, there is a scar from where the shrapnel entered his 
jaw, so the criteria for rating the skin (which have been 
amended during the period of the claim) are relevant. 
38 C.F.R. § 4.118 (2003); 38 C.F.R. § 4.118 (2007).  In 
addition, since the area around the mandible was affected by 
nerve damage, the criteria governing the functional ability 
of the mandible are relevant.  38 C.F.R. § 4.150 (2007).  And 
since there is nerve damage to the cutaneous branch of the 
fifth cranial (trigeminal) nerve, the criteria governing 
neurological conditions are also relevant.  38 C.F.R. 
§§ 4.123, 4.124, 4.125 (2007).  

Pursuant to the remand by the Court of Appeals for Veterans 
Claims, a clearer explanation is needed as to why separate 
ratings were not assigned for the scar and for the 
neurological damage.  There is no evidence whatsoever as to 
the stability of the scar.  See 38 C.F.R. § 4.118, DC 7803 
(2007).   And the record is not entirely clear as to the 
connection between the veteran's scar, the neurological 
damage, and the pain he experiences.  For example, the record 
shows that the veteran has a scar on his right mandible that 
is 1cm by 1 mm and extremely tender to the touch.  There also 
is evidence that the veteran experiences pain in the parotid 
area of the soft tissue medial to the mandible.  But it is 
not clear from the evidence of record whether the scar is 
associated with that soft tissue damage or, in the 
alternative, is a superficial scar that is painful on 
examination.  That distinction is essential in determining 
whether Diagnostic Code (DC) 7804 is applicable.  See 
38 C.F.R. § 4.118, DC 7804 (2007).   

In other words, the record is not clear whether the pain the 
veteran experiences when the scar is touched is related to 
the scar itself, or is related to the neurological damage 
that resulted from the shrapnel.  The veteran experiences 
pain when chewing, which the compensation and pension (C&P) 
examiner attributed to the nerve damage from the veteran's 
shrapnel.  What is unclear is whether that pain is also 
related to the scar, or if what the veteran experiences when 
the scar is touched, is actually pain from the neurological 
damage in the same area.  If they are separate pain 
residuals, the anti-pyramiding rule of 38 C.F.R. § 4.14 does 
not prevent separate ratings.  But the medical evidence of 
record does not explicitly address these issues.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Since there is insufficient medical 
information to adequately determine the proper disability 
rating, the RO should schedule appropriate examination(s) to 
determine the current condition of the veteran's skin, jaw 
motion, and neurological damage.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

The Board notes that the veteran has not been invited, 
pursuant to 38 C.F.R. § 3.159(b), to provide VA with any 
evidence in his possession that pertains to the claim.  Nor 
has he been provided notice that complies with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Such notice should be provided to him.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an invitation to provide VA with 
any evidence in his possession that 
pertains to the claim and an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Make arrangements for the veteran to 
have appropriate examination(s) to 
determine the current condition of his 
mandible disability.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination report(s).  Any indicated 
studies should be performed.  The 
examiner(s) must provide complete 
rationale for all opinions.   

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected shrapnel wound scar on 
mandible with retained foreign body.

The examiner(s) should describe in detail 
the veteran's scar.  

The examiner(s) should also specifically 
discuss the extent, if any, of paralysis 
of the nerves involved.

(a)  The examiner should specify the range 
of motion for the inter-incisal range (in 
mm.) and the range of the lateral 
excursion (in mm.).  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, and/or 
incoordination of such affected part 
should be rendered.

(b)  The examiner should specify whether 
there is frequent loss of covering of skin 
over the scar for any reason.  

(c)  The examiner should specify whether 
the scar is, or is not, a superficial 
scar.  For this purpose, a superficial 
scar is defined as a scar not associated 
with underlying soft tissue damage.  

(d)  The examiner should specify whether 
the pain, if any, that the veteran 
experiences when the scar is touched is 
related to the scar itself, or, in the 
alternative, is solely related to any 
nerve damage from the shrapnel that was in 
the mandible.  

3.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and his 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002, only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

